Title: To Thomas Jefferson from John Trumbull, 3 October 1789
From: Trumbull, John
To: Jefferson, Thomas



Dr. Sir
London 3d October 1789.

A Letter from Mr. Cutting of Havre to his Brother here, informing  that you arriv’d there the 29th. ulto. on your way to Cowes, Relieved me from much anxiety: least by any means you should fail of the most desireable passage to America by any want of arrangement on my part.
I have order’d the Clermont Capt. Colley to put in to Cowes for you. He saild from this on Tuesday the 27th. but the wind since has been such that He is still in the Downs and must remain there untill a Change.—What I wrote you the 22d. I have however been oblig’d to Change and the agreement ultimately stands that you shall pay 100 Guineas for the whole Cabbin and Ships stores, you find what extra Stores you please. Mr. Lawrence has written to his Correspondent at Cowes to procure all the Articles of fresh provision &c. &c. which I hope will be done to your satisfaction before your arrival, and the letter of Mr. Strahan to Mr. Auldjo will I hope have procur’d you all the protection from the Custom house which was necessary. A further article of agreement is that the sum of 100 Guineas shall be paid here:—This also is arrang’d by Mr. Lawrence’s willingness to take your Draft on Grand.
Your candlesticks are gone. I have made up your Account. A small Ballance is due to you which I hope to see you and pay at Cowes, if I find there is time before I am order’d to sail. I expect to go on board the 8th. or 9th.—I think you cannot be disappointed as the Ship cannot yet leave the Downs, and it is engag’d to wait for you three Days at Cowes in case you should not be there on Her arrival.
I wait only to know that you are there to meet you if there should remain time.—Mr. and Mrs. Cosway, Paradise, Payne, Parker &c. &c. give their best wishes. I am your’s,

Jno. Trumbull

